Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-20-00428-CR

                                       Jonathan FRY,
                                         Appellant

                                              v.

                                   The STATE of Texas,
                                         Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. B1759
                        Honorable M. Rex Emerson, Judge Presiding

       BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s memorandum opinion of this date, appellant’s motion to
dismiss this appeal is GRANTED and this appeal is DISMISSED. See TEX. R. APP. P. 42.2(a).

       SIGNED October 21, 2020.


                                               _________________________________
                                               Irene Rios, Justice